Case 1:20-cr-00337-GLR Document 31 Filed 05/21/21 Page 1 of 1
Case 1:20-cr-00337-GLR Document 27-1 Filed 05/20/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

we ee ee ee ee eee ee eee eee XK
UNITED STATES OF AMERICA

Vv.

Criminal No. 1:20-cr-00337-GLR

STEPHEN SNYDER,

Defendant.
wie Se SSE Te SS SS SS cere eee oe X

ORDER SEALING FILINGS

 

Upon consideration of the Motion to Seal filed by Stephen L. Snyder, Defendant and any

Opposition thereto, it is hereby ORDERED

(1) That Snyder’s Motion is GRANTED; and it is further ORDERED

(2) That Snyder’s (1) Response of Stephen L. Snyder, Defendant, in Opposition
to United States’ Motion to Disqualify, (2) Exhibits in Support of Response, (3) proposed Order,
(4) Motion for Leave to Submit Second Declaration of Arnold M. Weiner for Jn Camera Inspection
Only and (5) proposed Order, are hereby SEALED from public viewing until such time as the
Court may determine that such sealing is no longer necessary; and it is further ORDERED

(3) That all other filings in this Miscellaneous Case be SEALED until such time

as the Court may determine that such sealing is no longer necessary.

fr G2. U. Hessel? CD

S Jal [ XO | The Hon. George L. Russell, III

United States District Court Judge
